Citation Nr: 9927448	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  96-19 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE


Entitlement to benefits under 38 U.S.C.A. § 1151, for 
complications (to include loss of use of the arms and sternal 
osteomyelitis) claimed to have resulted from coronary artery 
bypass graft surgery performed in a VA medical facility in 
July 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from September 1940 
to August 1943.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a July 1995 rating decision, 
in which the RO denied the veteran's claim of entitlement to 
benefits under 38 U.S.C.A. § 1151 for the residuals of 
surgery at a VA medical facility in July 1990.  The veteran 
filed an NOD that same month, and an SOC was issued by the RO 
in August 1995.  The veteran filed a substantive appeal in 
April 1996.  In January 1997, the veteran testified before a 
hearing officer at the VARO in Columbia.  A supplemental 
statement of the case (SSOC) was issued by the RO in May 
1997.  

The Board notes in addition that, in March 1995, the veteran 
submitted to the RO a VA Form 21-4138 (Statement in Support 
of Claim), in which he requested consideration of an 
increased rating for his service-connected duodenal ulcer, 
and also filed a claim of service connection for other non-
specified stomach conditions. No formal rating action has 
been initiated by the RO following submission of medical 
records by the veteran, and we thus refer these issues to the 
RO for development as is deemed warranted.  


FINDINGS OF FACT

1. Medical evidence reflects that the veteran suffers from, 
among other disorders, insulin-dependent diabetes 
mellitus, bilateral peripheral neuropathy, and coronary 
artery disease.  

2. The veteran underwent coronary artery bypass graft (CABG) 
surgery, times two, in July 1990, following which he 
developed osteomyelitis of the sternum, and subsequently 
underwent sternal wound debridement as well as a rotation 
of the bilateral pectoralis major flaps for coverage of 
the sternal wound.

3. The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for loss of use of the arms following CABG 
surgery, is not plausible under the law, as there is no 
medical evidence that any additional disability of the 
arms resulted from VA hospitalization, or medical or 
surgical treatment.

4. The development of osteomyelitis, following the CABG 
surgery performed in a VA medical facility in July 1990, 
was not an intended result of the treatment the veteran 
was undergoing, it was not the result of his own willful 
misconduct or failure to follow instructions, and there is 
at least a reasonable doubt as to whether it developed as 
a result of, as opposed to simply coincidental with, the 
VA hospitalization, or medical or surgical treatment.  


CONCLUSIONS OF LAW

1. The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for loss of use of the arms claimed to have 
resulted from complications of coronary artery bypass 
graft surgery performed in a VA medical facility in July 
1990, is not well grounded.  38 U.S.C.A. §§ 1151, 5107(a) 
(West 1991); 38 C.F.R. § 3.358 (1998).



2. Granting the veteran the benefit of the doubt, the 
criteria for an award of benefits under 38 U.S.C.A. 
§ 1151, for the current residuals of sternal osteomyelitis 
incurred as a result of coronary artery bypass graft 
surgery performed in a VA medical facility in July 1990, 
have been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reveals that, in March 
1994, he submitted a VA Form 21-4138 (Statement in Support of 
Claim) to the RO, in which he filed a claim for benefits 
under the provisions of 38 U.S.C.A. § 1151 for residuals of a 
staph infection that occurred during a period of 
hospitalization in 1990.  

In June 1994, the RO received treatment records from the VA 
Medical Center (VAMC) in Augusta, dated from May 1991 to June 
1994.  In particular, a May 1991 outpatient treatment record 
noted the veteran's complaints of right chest wall pain as 
well as hand and arm weakness.  The examiner's diagnostic 
impression was of "polyneuropathy ? plexopathy", in 
addition to "possible intercostal neuroma/ neuritis vs. 
diabetic radiculitis."  

In August 1994, the RO received VAMC Augusta treatment 
records, dated from October 1982 to September 1993.  In 
particular, a discharge summary, dated from June to October 
1990, noted the veteran undergoing an aorto-coronary bypass 
graft, times two, to the right coronary artery and to the 
left anterior descending, with reverse saphenous vein graft.  
He reportedly tolerated the procedure well.  The discharge 
summary further noted that the veteran's postoperative course 
was complicated by development of sternal wound dehiscence 
and then osteomyelitis of the sternum.  In August 1990, he 
underwent sternal wound debridement and closure of the wound, 
as well as rotation of the bilateral pectoralis major flaps 
for coverage of the sternal wounds.  The veteran was noted to 
have tolerated the procedure well and, with the help of 
parenteral antibiotics, his wound infection resolved. 

Also in August 1994, the veteran was medically examined in 
conjunction with his application for Regular Aid and 
Attendance/Housebound Status benefits.  He complained that he 
could barely walk because of instability in his knees, and 
that he used a cane to move around.  The examiner noted that 
the veteran had weakness of both upper extremities, and that 
there was muscle atrophy in both lower extremities.  The 
examiner's diagnoses were bilateral peripheral neuropathy 
secondary to diabetes mellitus, arthritis, coronary artery 
disease, and status post colon cancer.  

In May 1995, the RO received VAMC Augusta treatment records, 
dated from March 1994 to April 1995.  These records noted the 
veteran's treatment for degenerative joint disease of the 
cervical spine, chronic thoracic pain, irritable bowel 
syndrome, and peptic ulcer disease.  In particular, a bone 
scan in September 1994 reported that it appeared the veteran 
had had his sternum previously removed.  The scan's findings 
noted included a large photopenic defect related to removal 
of the sternum with some increased uptake in the 
costochondral articulations, noted to be most likely related 
to the veteran's surgery in 1990.  It was also noted that 
there was no activity which appeared responsible for the 
veteran's complaints of back and rib pain.  The impression 
included status-post removal of the sternum with post-
operative changes.  In addition to the bone scan report, a 
treatment record, dated in February 1995, noted a clinical 
assessment of polyradicular neuropathy with a bilateral ulnar 
nerve lesion at the elbow.  

Thereafter, in January 1997, the veteran testified before a 
hearing officer at the VARO in Columbia.  Under questioning, 
the veteran reported that he had had full use of his arms 
prior to his August 1990 debridement procedure.  Following 
the surgery, the veteran noted that his arms had become weak, 
that he could no longer drive a car, and that he had 
difficulty getting his clothes on or undertaking other daily 
activities.  He testified that, while he could bring food up 
to his mouth and feed himself, lifting his arms past his 
chest resulted in severe pain.  He stated that his wife did 
everything, including helping him bathe, and that, while he 
could sign his name, it was usually illegible.  In addition, 
the veteran reported that he had never been told that the 
weakness in his arms was the result of his diabetes mellitus, 
and that he was first diagnosed with diabetes following his 
operation in 1990.  Furthermore, he also testified that he 
had never received treatment for the weakness and pain in his 
arms and chest.  

In addition to his testimony, the veteran submitted 
additional evidence for consideration of his claim.  This 
evidence consisted of a VAMC Augusta operative report, dated 
in August 1990.  The report noted a preoperative diagnosis of 
sternal osteomyelitis, and that the veteran underwent a 
sternal debridement surgical procedure.  In addition, the 
report noted that pus was found to be draining from both 
above and below the sternum, and that, along with the entire 
sternum, the costal cartilages and right clavicle head were 
debrided.  In addition, closure of the wound site involved 
rotation of bilateral pectoralis major flaps for coverage of 
the sternal wounds.   

In May 1997, the RO received additional VAMC Augusta 
treatment records, dated from November 1996 to April 1997.  
In particular, a discharge summary, dated in January 1997, 
noted, in the "hospital course" section of the summary, 
that the veteran had developed a T6-T7 dermatomal rash that 
was consistent with herpes zoster.  The final diagnosis was 
herpes zoster and post thoracotomy syndrome.  A treatment 
record, dated in March 1997, noted the veteran's complaints 
of chronic right chest wall pain in the right mid axillary 
region.  The examiner's assessment was intercostal neuralgia.  
Also in March 1997, the veteran underwent a neurological 
evaluation, and complained of right chest wall pain.  
Clinical findings revealed sensory intact to soft touch, 
strength 5/5 in all groups, and deep tendon reflexes 2+ and 
symmetrical.  The examiner's diagnosis was post-thoracotomy 
syndrome.  




II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits under 
section 1151 was filed in March 1994.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
this claim has been adjudicated by the RO, and is being 
reviewed by the Board, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well grounded claim.  See Elkins v. West, 12 Vet.App. 209, 
213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, 464 (1999).  Thus, a claim for benefits 
under the provisions of 38 U.S.C.A. § 1151 must be supported 
by medical evidence of additional disability that resulted 
from VA hospitalization or medical or surgical treatment.  

The veteran and his representative have contended, most 
notably at his personal hearing in January 1997, that the 
"sternal osteomyelitis is not a normal or planned after-
effect of open heart surgery," and that the partial loss of 
use of the veteran's upper extremities "is directly due to 
the additional unplanned surgery which required the chest 
muscles to be moved to a different location."  

Upon review of the evidence of record, the Board finds that, 
with the exception of a disorder which will be discussed 
below, the veteran has not submitted a well-grounded claim 
for benefits under 38 U.S.C.A. § 1151.  In reaching this 
conclusion, we note that no medical evidence has been 
submitted, nor do VA hospital treatment records reflect, that 
the veteran suffered an additional injury or disability 
affecting his arms as a result of his CABG surgery, or of the 
subsequent procedures which were performed in response to his 
sternal infection.  We are cognizant of the veteran's 
complaints of limited mobility and pain in his arms since his 
heart surgery and treatment of the ensuing complications.  
However, merely because those symptoms arose, or were noted, 
after the 1990 hospitalization does not establish that they 
resulted therefrom.  

The only evidence supporting the veteran's assertion that he 
sustained additional disability affecting the use of his arms 
from VA hospitalization or medical or surgical treatment 
consists of his own statements to that effect, which have 
been supported by his representative.  Neither the veteran 
nor his representative, however, is shown to possess the 
technical competence to establish such a relationship.  As 
discussed above, a claim based upon an assertion as to cause-
and-effect relating to a particular disability requires 
competent medical evidence in order to be well grounded.  The 
Court has reiterated this requirement many times.  See 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

Moreover, as sympathetic as we might be toward an appellant's 
condition, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991), and Hatlestad v. Derwinski, 3 
Vet.App. 213 (1992).  Having reviewed the medical records in 
this case, we can find none supporting the veteran's 
contention that he incurred additional disability causing 
partial loss of use of his arms as a result of his 1990 CABG 
operation or complications thereof.  Accordingly, it is the 
Board's conclusion that the veteran has failed to present 
evidence sufficient to justify a belief by a fair and 
impartial individual that this aspect of his claim for 
compensation under 38 U.S.C.A. § 1151 is well grounded, as 
required by 38 U.S.C.A. § 5107(a) (West 1991). 

On the other hand, a thorough review of the VAMC Augusta 
medical records reveals that the above-described infection in 
the area of the sternal incision resulted in debridement of 
the sternum, with additional post-operative changes, as per 
the bone scan report in September 1994.  The reviewer 
indicated that there was no activity which appeared 
responsible for the veteran's back and rib pain.  The veteran 
first began to complain of right chest wall pain in May 1991, 
and also complained of weakness in his hands and arms.  The 
pain in his chest, the veteran testified at his personal 
hearing, limited movement of his arms above chest level, and 
restricted many of his daily activities.  In addition, the 
veteran has been noted to suffer from insulin-dependent 
diabetes mellitus, and was diagnosed with bilateral 
peripheral neuropathy secondary to diabetes, as well as 
polyradicular neuropathy.  Additional medical examinations, 
in January and March 1997, revealed continued complaints of 
chronic right chest wall pain, with the pain localized in the 
right mid axillary region.  Diagnoses included intercostal 
neuralgia, post thoracotomy syndrome, and herpes zoster.  

The medical evidence of record documents that the veteran was 
treated for sternal osteomyelitis in August 1990, following 
his July 1990 CABG surgery.  Nothing in the evidence 
indicates that this serious postoperative disorder did not 
result from the CABG surgery; indeed, the osteomyelitis was 
located at the surgical site, at the center of the anterior 
chest.  In our opinion, this evidence is sufficient to well 
ground the claim as to that disorder.  Nor, in our opinion 
(with all due respect for the contrary finding of the hearing 
officer in the SSOC), does anything in the medical record 
indicate that the osteomyelitis was the result of "necessary 
consequences" of the treatment provided by VA; in other 
words, it was not certain or intended to result from that 
treatment.  There is no indication that it arose in any way 
from the veteran's willful misconduct or failure to follow 
instructions after the surgery.  Finally, since this appeal 
is being reviewed under the pre-October 1997 law, which 
essentially means that no indication of VA fault or 
unforeseeability need be shown, no inquiry into the standard 
of care afforded to the veteran is necessary.

The treatment for the veteran's sternal osteomyelitis 
involved sternal wound debridement and closure of the wound.  
As noted above, a VAMC Augusta operative report indicated 
that the sternum, costal cartilages, and right clavicle head 
were debrided.  We note it is unclear whether the debridement 
involved removal of the entire sternum or just 
infected/necrotic portions.  In any event, however, closure 
of the wound site involved rotation of bilateral pectoralis 
major flaps for coverage of the sternal wounds.  The records 
indicate that these treatment modalities were eventually 
successful, the infection resolved, and the veteran was 
discharged to return home in a clinically stable condition.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Having reviewed the evidence in this 
case, the Board concludes that the unique facts presented in 
the record warrant the application of the reasonable doubt 
doctrine.

The Board is mindful that veterans' benefits are not intended 
to be awarded merely for past injuries, and that the law does 
require current symptomatology of a current disability in 
order to support a claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353, 1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997).  However, it is clear that 
additional surgical procedures were performed, including 
closure of the chest wound with bilateral pectoralis major 
flaps.  At the very least, the physical residuals of that 
additional surgery are present today.

Accordingly, granting the veteran the benefit of the doubt, 
the Board concludes that the sternal osteomyelitis which he 
developed in the Augusta VAMC following his July 1990 CABG 
surgery was a consequence of his hospitalization and 
treatment at that time, and that any current residuals 
thereof may be compensated as additional disability under the 
provisions of 38 C.F.R. § 1151.  In implementing this 
decision, the RO will determine the current extent of the 
residual disability for which section 1151 benefits are 
hereby allowed.  


ORDER

1. Entitlement to benefits under 38 U.S.C.A. § 1151, for loss 
of use of the arms claimed to have resulted from 
complications of coronary artery bypass graft surgery 
performed in a VA medical facility in July 1990, is 
denied.

2. Entitlement to benefits under 38 U.S.C.A. § 1151, for 
current residuals of sternal osteomyelitis incurred as a 
result of coronary artery bypass graft surgery performed 
in a VA medical facility in July 1990, is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

